Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1, 3-5, 8, 11, 12 and 15 are currently under examination, wherein claim 1 has been amended in applicant’s amendment filed on June 10, 2022. 
Status of Previous Rejections
2.	The previous rejections of claims 1, 3-5, 8, 11, 12 and 15 under 35 U.S.C. 103 and on the ground of nonstatutory obviousness-type double patenting as stated in the Office action dated January 19, 2022 have been withdrawn in light of the applicant’s amendment. New grounds of rejection have been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 3-5, 8, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2016/129015 A1) in view of Bodin et al. (US Pub. 2004/0239013 A1). Because WO (2016/129015 A1) is in Japanese, its patent family member Hayakawa et al. (US Pub. 2018/0037966 A1) has been relied upon in this Office action.
	With respect to claims 1, 3-5, 8, 11, 12 and 15, Hayakawa et al. (‘966 A1) discloses a method for producing a grain-oriented electrical steel sheet comprising continuous casting a molten steel comprising by mass 0.005% or less C, 2.0-4.5% Si, 0.5% or less Mn, 0.01% or less Al, 0.006% or less N, 0.005% or less S, 0.005% or less Se, 0.02-0.50% Ni and a balance of Fe and inevitable impurities to form a slab having a desired thickness; heating the slab by a known heating method (e.g. electric heating and/or induction heating) at a temperature in a range of 1000-1300oC for a predetermined time; hot rolling the heated slab after the heating to form a hot-rolled steel sheet; cold rolling the hot rolled sheet once, twice or more times with an intermediate annealing therebetween to form a cold-rolled steel sheet having a final thickness; performing a primary recrystallization annealing to the cold-rolled steel sheet; and performing a secondary recrystallization annealing to the cold-rolled steel sheet after the primary recrystallization annealing (abstract and paragraphs [0095]-[0138]). Hayakawa et al. (‘966 A1) discloses that the heated slab was hot rolled to obtain a hot rolled sheet of 2.5 mm in thickness (paragraph [[0028]), at least suggesting that the slab thickness would be greater than about 2.5 mm (e.g. 62.5 mm assuming one pass of rough rolling with an 80% reduction followed by a one pass of finish rolling with the same reduction). Hayakawa et al. (‘966 A1) does not limit the reheating time at all, at least suggesting a short reheating time (e.g. less than about 300 seconds) in view of cost reduction and production efficiency improvement. Hayakawa et al. (‘966 A1) does disclose that the heated slab at a temperature range of 1000-1300 C is hot rolled without a reheating; and the hot rolling temperature should be 1000 C or higher to prevent any rolling load increase (paragraph [0125]), at least suggesting that the heated slab would be hot rolled immediately after the slab heating is completed (e.g. less than 100 seconds) in order to save the energy and prevent the slab temperature from dropping out of the desired hot rolling temperature. The elemental content ranges, the slab thickness range, the heating time range and the time interval range between the heating and hot-rolling disclosed or suggested by Hayakawa et al. (‘966 A1) would overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed or suggested ranges of Hayakawa et al. (‘966 A1) with an expectation of success because Hayakawa et al. (‘966 A1) disclosed or suggested the same utility over the entire disclosed or suggested ranges. Hayakawa et al. (‘966 A1) does not specify hot rolling the slab mainly in α phase as claimed. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Hayakawa et al. (‘966 A1)’s grain-oriented electrical steel slabs are identical or substantially identical in structure or composition and are hot rolled by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same α phase as claimed would be expected with the claimed and Hayakawa et al. (‘966 A1)’s slabs. Hayakawa et al. (‘966 A1) does not specify heating the slab in a tunnel furnace as claimed. Bodin et al. (‘013 A1) discloses heating a thin slab in a tunnel furnace while the slab is being conveyed along a casting direction at a rate of 8 m/min or more (abstract and paragraph [0014]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heating the thin slab of Hayakawa et al. (‘966 A1) in a tunnel furnace while the slab is being conveyed along a casting direction at a rate of 8 m/min or more as disclosed by Bodin et al. (‘013 A1) ion order to homogenize the slab and obtain desired properties as disclosed by Bodin et al. (‘013 A1) (paragraphs [0002] and [0015]).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1, 3-5, 8, 11, 12 and 15 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of copending Application No. 16/344,441 (PG Pub. 2019/0323100 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of the copending application disclose a method for producing a grain-oriented electrical steel sheet, which is the same or obvious from the claimed method of the instant application.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
5.	Claims 1, 3-5, 8, 11, 12 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,617,616 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 9,617,616 B2 disclose a method for producing a grain-oriented electrical steel sheet, which is the same or obvious from the claimed method.
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
 6.	Claims 1, 3-5, 8, 11, 12 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7,371,291 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of U.S. Patent No. 7,371,291 B2 disclose a method for producing a grain-oriented electrical steel sheet, which is the same or obvious from the claimed method.
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
Response to Arguments
7.	The applicant’s arguments filed on June 10, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Hayakawa et al. (‘966 A1) does not disclose the slab thickness as claimed. In response, the examiner notes that Hayakawa et al. (‘966 A1) at least suggests that the slab thickness would be greater than about 2.5 mm which would overlap the claimed thickness range as discussed above. Hayakawa et al. (‘966 A1) does not have to relate the slab thickness to the electromagnetic properties of the steel sheet at all as long as the slab thickness disclosed or suggested by Hayakawa et al. (‘966 A1) overlaps the claimed range.
Second, the applicant argues that the slab heating time in Hayakawa et al. (‘966 A1)’s examples is outside of the claimed heating time range. In response, the examiner notes that the rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123. Hayakawa et al. (‘966 A1) at least suggestd a short reheating time which would overlap the claimed heating time range as discussed above.
Third, the applicant argues that Bodin et al. (‘013 A1)’s slab is necessarily hot rolled in the γ or γ+α region. In response, the examiner notes that the ground of rejection of the claimed slab heating or hot rolling temperature range has relied on the teachings of Hayakawa et al. (‘966 A1) rather than those from Bodin et al. (‘013 A1). Bodin et al. (‘013 A1) has only been relied upon to meet the claim limitation of heating the slab in a tunnel furnace. It is noted that the applicant is arguing against the references individually, whereas, the obvious rejection relies on the combined teachings of Hayakawa et al. (‘966 A1) in view of Bodin et al. (‘013 A1).
Fourth, the applicant argues that the nonstatutory obviousness-type double patenting rejections of claims 1, 3-5, 8, 11, 12 and 15 as stated in the Office action dated January 19, 2022 should be withdrawn in view of applicant’s arguments above. In response, see examiner’s responses to applicant’s arguments above.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


7/7/2022